Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered January 27, 1995, convicting him of assault in the first degree (two counts), assault in the second degree (three counts), and criminal possession of a weapon in the fourth degree, after a nonjury trial (Carey, J.), and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecution failed to *440disprove the defense of justification beyond a reasonable doubt is unpreserved for appellate review (see, People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to negate the defense of justification beyond a reasonable doubt. The victim and two eyewitnesses testified that the victim was unarmed when the defendant stabbed him. Moreover, the defendant testified that he did not know whether the victim had a weapon. Accordingly," the evidence was legally sufficient to negate the defendant’s claim of self-defense beyond a reasonable doubt (see, People v Whitfield, 221 AD2d 953; People v Desmond, 125 AD2d 585).
Furthermore, the defendant was not denied the effective assistance of counsel. The defense counsel vigorously pursued the defendant’s claim of self-defense, and succeeded not only in having the defendant’s statements to the police suppressed, but also in securing a verdict of not guilty on the most serious charge in the indictment (see generally, People v Benn, 68 NY2d 941).
The defendant’s contention that the sentencing procedures were defective is without merit (see, People v Bonadie, 151 AD2d 686). The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Ritter, Altman and McGinity, JJ., concur.